Citation Nr: 0740503	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of 
a navicular fracture of the right foot (claimed as a right 
ankle disability).

2.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
residuals of a navicular fracture of the right foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 RO decision, which denied, in 
pertinent part, the veteran's claims for an increased rating 
for the residuals of a navicular fracture of the right foot 
and for service connection for a left ankle disability.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.

The Board notes that the veteran has repeatedly stated a 
claim for service connection for a right ankle disability, to 
include traumatic arthritis of the right ankle.  As this 
claim has not yet been addressed by the RO, it is therefore 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (finding that the Board does 
not have jurisdiction over issues not yet adjudicated by the 
RO).


FINDINGS OF FACT

1.  The veteran's residuals of a navicular fracture of the 
right foot include plantar fasciitis, a plantar calcaneal 
spur, two ossicles above the navicular bone, and tenderness 
and pain throughout the right foot.

2.  Any left ankle disability is unrelated to a disease or 
injury in service or any service-connected disability; 
degenerative joint disease of the left ankle was not noted 
within 1 year of discharge. 


 



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no more, 
for residuals of a navicular fracture of the right foot have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
DC 5284 (2007).

2.  A left ankle disability was not incurred in or aggravated 
by active service, and it was not caused or aggravated by a 
service-connected disability; degenerative joint disease of 
the left ankle may not be presumed to be of service onset.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The January 2004 letter also told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

With respect to the issue of service connection for a left 
ankle disability, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the 
issue of an increased rating for a right ankle disability, 
the veteran has already been granted service-connection, and 
a disability rating and effective date have already been 
assigned by the RO.  VA's duty to notify under 38 U.S.C.A. § 
5103(a) is thus discharged.  See Sutton v. Nicholson, 20 
Vet.App. 419 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, the veteran was afforded appropriate VA 
examinations in March 2004, April 2005, and July 2006.  As 
the medical opinions were thorough and consistent with other 
evidence of record, the Board finds that VA's duty to assist 
in this regard has been discharged.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating

The veteran contends that he has increased pain in his right 
foot.  He further asserts that this pain is so severe that he 
experiences decreased functional activity as a result.

The veteran currently receives a noncompensable rating for 
his residuals of a navicular fracture of the right foot, 
currently rated under Diagnostic Code (DC) 5271.  The veteran 
contends that he is entitled to a compensable rating for his 
right foot disability, which he incurred during service in 
1984.  For the reasons that follow, the Board concludes that 
the criteria for a higher rating for the veteran's disability 
have been met.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
most recent examination is not necessarily controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

It is possible for a veteran to have separate and distinct 
manifestations from the same disease or injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2007).

The veteran's right foot disability is currently evaluated 
under DC 5271.  Diagnostic Code 5271 applies to limited 
motion of the ankle.  38 C.F.R. § 4.71a (2007).  The Board 
notes, however, that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  For the reasons set 
forth below, the Board finds that a rating under DC 5284, 
which provides rating criteria for "other" foot 
disabilities, is more appropriate in this case.

DC 5284, which rates "other" foot injuries, provides a 10 
percent rating for "moderate" miscellaneous foot injuries, 
a 20 percent rating for "moderately severe" miscellaneous 
foot injuries, and a 30 percent rating for "severe" 
miscellaneous foot injuries.  

In addition, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  

In this case, the evidence shows that the veteran initially 
sustained a right foot injury in 1984, while he was playing 
basketball during service.  Service medical records reveal a 
fractured navicular bone of the right foot.  No surgery was 
required.  

At a VA examination in March 2004, the veteran had complaints 
of an intermittent stinging or burning sensation in his right 
foot.  Upon examination, the veteran walked with a normal 
gait and was able to walk on his tiptoes and heels without 
difficulty.  He was able to squat and duck walk without 
apparent pain.  There was no swelling, tenderness, or 
deformity.  The examiner diagnosed the veteran with a healed 
fracture of the right foot and noted, despite the veteran's 
complaints of limited motion in his right ankle, that the 
veteran had fractured the right tarsonavicular bone, not his 
ankle, during service.  X-rays of the right ankle were 
normal.

At a VA examination in April 2005, the veteran complained of 
severe pain in his right foot with a decrease in functional 
ability.  The examiner noted that the veteran walked with a 
normal gait and without any apparent difficulty.  The veteran 
had pain in the posterior aspect of the right foot and in the 
plantar aspect of the right heel.  The examiner again noted 
that the active duty medical records showed that the veteran 
originally suffered a foot-not an ankle-injury in service.

According to the most recent medical evidence, a VA 
examination report from July 2006, the veteran again 
complained of pain in his right foot.  Upon examination, the 
veteran had a marked antalgic gait, with tenderness over the 
plantar surface of the posterior foot and over the anterior 
to lateral malleolus of the ankle.  The examiner noted that 
repetitive motion caused increasing pain, and he added 
diagnoses of plantar fasciitis and a plantar calcaneal spur 
of the right foot.  X-rays revealed two ossicles on the 
navicular bone but showed no fracture or dislocation.

The Board has reviewed the remaining records and can find no 
other contemporary and directly relevant assessment of the 
veteran's right foot disability.  As all available medical 
evidence shows that the veteran suffered a fracture of his 
foot, and not his ankle, during service, the Board finds that 
DC 5284 most fully contemplates the veteran's disability, and 
it is more appropriate than DC 5271 in this case.  The VA 
examinations conducted in 2004 and 2005 reflect that the 
veteran complained of pain and a stinging sensation of the 
right foot.  Objective examinations revealed that he had a 
normal gait with no apparent difficulties.  More recent 
medical evidence of record to include the July 2006 VA 
examination report shows that the veteran's right foot 
disability produces a gait change and causes tenderness and 
pain throughout his right foot.  In sum, while the 2004 and 
2005 VA examination reports reflect little more than 
subjective complaints of right foot pain, the 2006 VA 
examination report reflects gait changes and objective 
evidence of tenderness and functional impairment on 
repetitive motion.  Giving the veteran the benefit of the 
doubt, the Board concludes that a 10 percent rating under DC 
5284, for a moderate foot injury is warranted for the entire 
appeal period.  See 38 C.F.R. § 4.71a, DC 5284.  38 U.S.C.A. 
§ 5107(b); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  The veteran's 10 percent rating for a 
moderate foot injury fully contemplates any functional loss 
due to weakness, fatigability, incoordination, and pain on 
movement of the right foot.  There appears to be no 
additional functional loss beyond that which is already 
covered by the assigned rating.  Id.

The Board also has considered the applicability of other 
diagnostic codes.  As the medical evidence shows that the 
veteran does not have flatfoot, weak foot, claw foot, 
metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or 
malunion of his right foot, those codes are not for 
application in this case.  See 38 C.F.R. §  4.71a, DC 5276-
5283.  

In determining whether a higher rating is warranted for a 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports no more than a higher rating of 10 
percent for the veteran's right foot disability.  See id.

III.  Service Connection

The veteran contends he has a left ankle disability secondary 
to his service-connected right foot disability.  His claim 
will first be considered on a direct basis to accord him 
every possible consideration.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection, and there is no evidence to 
indicate that the veteran's current left ankle disability is 
related to service on a direct, presumptive, or secondary 
basis.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and degenerative joint disease 
(osteoarthritis) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The veteran can attest to factual matters of which he had 
firsthand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, and thus his statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, while the veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise and he cannot provide a competent opinion 
regarding diagnosis and causation.  See Layno, supra.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In general, a grant of service connection requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12  
Vet. App. 341, 346 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994).

A review of the claims folder reveals that the veteran's 
service medical records (1982-1985) are devoid of complaints, 
treatment, or a diagnosis of any disability of the left 
ankle.  

The Board acknowledges that shortly after service discharge, 
in February 1985, the veteran claimed service connection for, 
among other things, a "fractured left foot [and] leg"; 
however, this statement was clearly in error, as the 
veteran's medical records showed that he had fractured his 
right foot, the veteran submitted no additional evidence or 
statements in support of any left ankle fracture, and the 
veteran did not dispute the RO's awarding service-connection 
for a right foot disability in July 1985.  The Board thus 
finds that the veteran had intended to claim service 
connection for a right foot disability.

The veteran first complained of a left ankle disability in 
2003, many years after service.  Medical records document 
left ankle complaints beginning in 2003.  VA treatment 
reports from 2003 show that the veteran complained of pain in 
his left ankle that had been present for several months.  X-
rays taken in July 2003 showed no evidence of fracture, 
dislocation, or destruction in the left ankle.  In March 
2004, the veteran was afforded a VA bone examination.  The 
examiner noted the normal x-rays of the veteran's left ankle 
and that the veteran's left ankle pain was of unknown 
etiology.  In 2005, X-ray studies noted osteoarthritic 
changes.  The absence of a diagnosis in service or for many 
years afterward weighs heavily against this claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

Additionally, there is no competent medical evidence linking 
any current left ankle disability to a disease or injury in 
service. 
 
Thus, as there is no evidence of a left ankle injury or 
disease during service (38 C.F.R. § 3.303), no evidence of 
degenerative joint disease of the left ankle within 1 year of 
discharge (38 C.F.R. §§ 3.307, 3.309, 4.71a, Diagnostic Code 
5003), and no competent medical evidence linking the post-
service diagnosis of a left ankle disability to service 
(38 C.F.R. § 3.303(d)), service connection must be denied on 
a direct and presumptive basis.  See Pond, supra.

The veteran himself does not contend that any left ankle 
disability was incurred in service; rather, he argues that 
the left ankle problems stem from additional stress and 
weight-bearing due to favoring his service-connected right 
foot disability over a period of time.  The medical evidence 
relevant to the veteran's claim of secondary service 
connection consists of a number of VA records.  In March 
2004, the veteran was afforded a VA bone examination.  The 
examiner noted the normal x-rays of the veteran's left ankle 
and that the veteran's left ankle pain was of unknown 
etiology.  The examiner concluded that it was his "very 
strong opinion" that the veteran's left ankle pain was 
totally unrelated to the veteran's navicular fracture of the 
right foot.

In April 2005, the veteran was afforded a VA joints 
examination.  In his report, the examiner noted that the 
veteran's left ankle had full range of motion, that x-rays 
showed minimal osteoarthritic changes, and that the veteran's 
original navicular foot fracture was completely unrelated to 
his ankle.  The examiner concluded that there was no evidence 
whatsoever that the veteran's left ankle problem was in any 
way related to his service-connected right foot disability.  

In sum, all the available medical evidence, including 
multiple VA examination and treatment reports, shows that the 
veteran's left ankle disability is unrelated to his right 
foot disability.  There is no evidence, other than the 
veteran's own statements, that there is any relation between 
the veteran's service-connected right foot disability and his 
left ankle disability.  Accordingly, the Board finds that the 
veteran's left ankle disability is not related to his right 
foot disability.  As such, secondary service connection is 
not warranted.  See Allen, supra.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to a 10 percent rating, but no more, for 
residuals of a navicular fracture of the right foot is 
granted.

Service connection for a left ankle disability, to include as 
secondary to a right foot disability, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


